Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 1 of 37




                   EXHIBIT A
9/2/2020                Case 5:20-cv-05799-LHK        Document
                                    In Some Areas, Census            66-3
                                                          Bureau To End        Filed
                                                                        In-Person    09/03/20
                                                                                  Counting As Early AsPage
                                                                                                       Sept. 182: NPR
                                                                                                                  of 37
   HOURLY NEWS
            Play Live Radio
   LISTEN LIVE
   PLAYLIST

                         DONATE


   NATIONAL

   Census Door Knocking In Some Areas To End Even
   Earlier Than Expected
   September 1, 2020 · 7:23 PM ET


            HANSI LO WANG




   A Census Bureau worker with a face covering stands in a park in New York City in August. The bureau confirmed on Tuesday
   that door knocking is ending in some areas earlier than Sept. 30.
   Alexi Rosenfeld/Getty Images




   Updated at 10:18 a.m. ET Wednesday


https://www.npr.org/2020/09/01/908403286/census-door-knocking-in-some-areas-to-end-even-earlier-than-expected                 1/7
9/2/2020              Case 5:20-cv-05799-LHK        Document
                                  In Some Areas, Census            66-3
                                                        Bureau To End        Filed
                                                                      In-Person    09/03/20
                                                                                Counting As Early AsPage
                                                                                                     Sept. 183: NPR
                                                                                                                of 37
   Facing lawsuits and mounting scrutiny for making last-minute changes that cut 2020
   census counting a month short, the U.S. Census Bureau is now ending in-person
   counting in the San Diego area and some other parts of the country as early as Sept. 18
   — nearly two weeks before the expedited end date of Sept. 30 that NPR first
   confirmed.

   "In some areas, nonresponse followup will finish earlier than September 30 - based on
   the rates of completion, self-response rates and the number of hours our available
   workforce can work," the bureau said in a statement to NPR.

   The local census office for San Diego still has about a third of its door-knocking work
   to complete in just over two weeks, according to figures the bureau posted Tuesday on
   its website.

   The bureau's public information office has not responded to NPR's questions about
   which areas besides San Diego, the country's eighth-largest city, are ending in-person
   counting of unresponsive households before Sept. 30.

   Susan Brower, Minnesota's state demographer, told NPR that she was informed by the
   director of the bureau's Chicago regional office, which oversees census efforts for a lot
   of the Midwest, that door knocking in Hennepin County, home of Minneapolis, may be
   complete within the next two weeks.

   In a statement to NPR after this story was first published, Tim Olson, the bureau's
   associate director for field operations, said the bureau is "constantly analyzing their
   workload and projecting how long it might take to complete the workload."

   "When the percentage of households reaches a certain threshold, we actually assign
   the remaining cases to individual census takers who do everything they can to get a
   result with all the time they have left," Olson said. "We do not give up, even on the
   hardest of the hard to reach."

   But the bureau's public information office has yet to respond to NPR's questions about
   what criteria the bureau is using to determine when its door knockers, also known as
   enumerators, are to be assigned the remaining uncounted households and when they
   have "finished" their work in an area.



https://www.npr.org/2020/09/01/908403286/census-door-knocking-in-some-areas-to-end-even-earlier-than-expected           2/7
9/2/2020              Case 5:20-cv-05799-LHK        Document
                                  In Some Areas, Census            66-3
                                                        Bureau To End        Filed
                                                                      In-Person    09/03/20
                                                                                Counting As Early AsPage
                                                                                                     Sept. 184: NPR
                                                                                                                of 37
   "It's not unusual for the door-knocking operation to end before the scheduled end date
   for the entire operation. That happens in every census," said Terri Ann Lowenthal, a
   former staff director of the House oversight subcommittee for the census who now
   consults on issues related to the national head count. "However, I remain quite
   concerned about the completeness of the data collection during this phase because
   there has been so much displacement of people and households due to the pandemic."

   Nationwide, households that have not yet participated in the constitutionally
   mandated head count of every person living in the U.S. can still self-respond online or
   over the phone through the end of this month, and the bureau has said it plans to
   process paper forms postmarked by then and received by Oct. 7.


                     NATIONAL
                     Census Door Knocking Cut A Month Short Amid Pressure To Finish Count




   Still, these latest changes to door knocking — a critical census operation that helps
   ensure that people of color, immigrants and other historically undercounted groups
   are not missed — are likely to hinder public confidence further in the accuracy of the
   once-a-decade count.

   Recent changes to the bureau's plans, coupled with wavering transparency from the
   agency, have sowed growing suspicions that the Trump administration is attempting
   to manipulate the numbers to benefit the Republican Party.

   Already sandbagged by the coronavirus pandemic, the bureau has been under pressure
   from the administration to finish counting by Sept. 30. Commerce Secretary Wilbur
   Ross, who oversees the bureau, has directed it to prepare the first batch of census
   results to be delivered to the president by the end of this year as required by federal
   law.

   The administration, however, had publicly supported giving the bureau more time
   because of delays caused by COVID-19. It made an about-face after President Trump
   issued a presidential memo in July that calls for unauthorized immigrants to be left
   out of the census numbers used for reapportioning congressional seats among the
   states despite the 14th Amendment's requirement to include the "whole number of
   persons in each state."
https://www.npr.org/2020/09/01/908403286/census-door-knocking-in-some-areas-to-end-even-earlier-than-expected           3/7
9/2/2020              Case 5:20-cv-05799-LHK        Document
                                  In Some Areas, Census            66-3
                                                        Bureau To End        Filed
                                                                      In-Person    09/03/20
                                                                                Counting As Early AsPage
                                                                                                     Sept. 185: NPR
                                                                                                                of 37
                     NATIONAL
                     Census Cuts All Counting Efforts Short By A Month




   The earlier-than-expected wrap-up date for door knocking in the San Diego area was
   disclosed last month during a public meeting organized by the San Diego Association
   of Governments.

   "This operation in San Diego is scheduled to end Sept. 18," said Roberto Garcia, a
   Census Bureau partnership specialist for the San Diego region, during the virtual
   meeting on Aug. 19. "So by Sept. 18, we hope that all of our workload will be complete,
   and there will not be any more enumerators out on the street."

   Garcia's comments were cited Tuesday in a court filing, which references NPR's
   reporting, by attorneys with the Mexican American Legal Defense and Education Fund
   and Asian Americans Advancing Justice - AAJC, who are leading a federal lawsuit in
   Maryland that's trying to force the Census Bureau to return to the extended schedule
   the bureau developed in response to the pandemic.

   The National Urban League is leading a similar federal lawsuit in California, while
   census advocates wait to see whether Congress will move forward with legislation put
   forth by House and Senate Democrats that would extend legal deadlines for reporting
   census results and could give the bureau more time to count and review its results for
   errors.


                     NATIONAL
                     'Not Enough Time': Census Workers Fear Rushing Count Could Botch Results




   Lowenthal, the census consultant, says she is concerned that the local census office for
   San Diego has less than 64% of its door-knocking work complete, according to figures
   the bureau released Tuesday.

   "This gives me pause as to why the Census Bureau believes it can enumerate the
   remaining households accurately in less time than it has allowed," said Lowenthal, the
   census consultant. "I think it is premature to set an artificial early end date for the


https://www.npr.org/2020/09/01/908403286/census-door-knocking-in-some-areas-to-end-even-earlier-than-expected           4/7
9/2/2020              Case 5:20-cv-05799-LHK        Document
                                  In Some Areas, Census            66-3
                                                        Bureau To End        Filed
                                                                      In-Person    09/03/20
                                                                                Counting As Early AsPage
                                                                                                     Sept. 186: NPR
                                                                                                                of 37
   operation in San Diego, which could suggest to enumerators that they need to move
   through their caseloads more quickly than they otherwise would."

   That, Lowenthal warned, increases the risk of collecting inaccurate or incomplete
   information about uncounted households that may require more convincing to
   overcome their distrust of the government.

   "It seems to me that this operation should take more time, not less, than in the
   previous censuses," Lowenthal added.

     2020 census        san diego      census bureau




More Stories From NPR
NATIONAL
Wildfires Are First Big Test To COVID-19 Firefighter Safety Plans

RACE
Prosecutors' Plea Deal Required Drug Suspect To Name Breonna Taylor A 'Co-Defendant'

RACE
Kenosha Protests, Violence Expose Racial Disparities Among The Worst In The Country

NATIONAL
Majority Of Hurricane Laura Deaths Linked To Improper Use Of Portable Generators

NATIONAL
CDC Issues Sweeping Temporary Halt On Evictions Nationwide Amid Pandemic

NATIONAL
Wisconsin Lt. Gov. Mandela Barnes: Trump Will Use Every Opportunity To Divide People




Popular on NPR.org
ELECTIONS
Candidate Generation Gaps Highlight 2 Races To Watch In Massachusetts

ECONOMY
The Payroll Tax Delay Is Here, But So Is Confusion About It

https://www.npr.org/2020/09/01/908403286/census-door-knocking-in-some-areas-to-end-even-earlier-than-expected           5/7
9/2/2020              Case 5:20-cv-05799-LHK        Document
                                  In Some Areas, Census            66-3
                                                        Bureau To End        Filed
                                                                      In-Person    09/03/20
                                                                                Counting As Early AsPage
                                                                                                     Sept. 187: NPR
                                                                                                                of 37
ELECTIONS
Markey Fends Off Kennedy Challenge In High Profile Mass. Senate Primary

ECONOMY
'Do I Really Need This Much Office Space?' Pandemic Emptied Buildings, But How Long?

HEALTH
Coronavirus Maps: How Severe Is Your State's Outbreak?

POLITICS
Officials Identify Slain Portland Trump Supporter; President Threatens Intervention




NPR Editors' Picks
EUROPE
Alexei Navalny Was Poisoned With Novichok Nerve Agent, Germany Says

HEALTH
Pandemic's Emotional Hammer Hits Hard

WORLD
U.S. Won't Join WHO-Led Coronavirus Vaccine Effort, White House Says

BOOK REVIEWS
Sex Is The Most Powerful Force In This 'Lying Life'

YOUR MONEY
Tell Your Story: How Are You Coping In The Coronavirus Economy?

ELECTIONS
There's A Big Focus On Suburbs, But Democrats See Potential Gains Farther Out


   READ & LISTEN                                                             CONNECT

   Home                                                                      Newsletters

   News                                                                      Facebook

   Arts & Life                                                               Twitter

   Music                                                                     Instagram

   Podcasts                                                                  Contact

   Programs                                                                  Help



   ABOUT NPR                                                                 GET INVOLVED

   Overview                                                                  Support Public Radio

https://www.npr.org/2020/09/01/908403286/census-door-knocking-in-some-areas-to-end-even-earlier-than-expected           6/7
9/2/2020              Case 5:20-cv-05799-LHK        Document
                                  In Some Areas, Census            66-3
                                                        Bureau To End        Filed
                                                                      In-Person    09/03/20
                                                                                Counting As Early AsPage
                                                                                                     Sept. 188: NPR
                                                                                                                of 37
   Finances                                                                  Sponsor NPR

   People                                                                    NPR Careers

   Press                                                                     NPR Shop

   Public Editor                                                             NPR Events

   Corrections                                                               Visit NPR




   terms of use

   privacy

   your privacy choices

   text only

   © 2020 npr




https://www.npr.org/2020/09/01/908403286/census-door-knocking-in-some-areas-to-end-even-earlier-than-expected           7/7
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 9 of 37




                   EXHIBIT B
San Diego, other cities ending census door-knocking early                  Page 1 of 6
          Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 10 of 37




                                                                                 AP NEWS



              Top Stories
    Click to copy             Topics     Video   Listen




    Click to copy



RELATED TOPICS

U.S. News
AP Top News
San Diego
Census 2020




San Diego, other cities ending census
door-knocking early
By MIKE SCHNEIDER           September 1, 2020 GMT




ORLANDO, Fla. (AP) — Already under criticism for plans to end the 2020 census at
the end of September, a month earlier than previously scheduled, the U.S. Census
Bureau expects to finish up its most labor-intensive operation for getting an accurate
head count even earlier in one of the largest U.S. cities.




https://apnews.com/a2a443785b9a7a3b3d2275cf186429c4                                 9/3/2020
San Diego, other cities ending census door-knocking early                  Page 2 of 6
          Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 11 of 37


Door-knocking operations for the 2020 census are expected to end in the San Diego
area on Sept. 18 instead of the end of the month, for census takers, also known asAP NEWS
enumerators, who visit homes that haven’t yet responded to the questionnaire,
according to a Census Bureau official.


           Top Stories   Topics     Video   Listen
                                      ADVERTISEMENT




“We hope all of our workload will be complete and there will not be any more
enumerators out on the street,” Roberto Garcia, a partnership specialist in San Diego,
said almost two weeks ago during an online meeting with metro San Diego leaders
who are helping motivate residents to answer the census questionnaire.

Garcia said people who haven’t yet responded to the census questionnaire after the
door-knocking stops will still be able to do so online, by mail or by telephone.

Census Bureau spokesman Michael Cook said that there are some places in the U.S.
that will finish with the door-knocking phase earlier than the Sept. 30 deadline
because they have completed the needed work.

Cook didn’t say which other areas may wrap up before the end-of-September
deadline.

Between the time these areas finish with door-knocking and the Sept. 30 deadline for
ending the head count, “they are going to take a fine tooth comb and make sure
nothing is missed,” Cook said.

A coalition of cities, states and civil rights groups are suing the Census Bureau to stop
the statistical agency from ending the head count at the end of September. The 2020
census will be used to determine how $1.5 trillion in federal spending is distributed
and how many congressional seats each states gets in a process known as
apportionment.

Because of the pandemic, the Census Bureau revised its deadlines so that the 2020
census would finish at the end of October. But the bureau shortened that deadline to




https://apnews.com/a2a443785b9a7a3b3d2275cf186429c4                                     9/3/2020
San Diego, other cities ending census door-knocking early                  Page 3 of 6
          Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 12 of 37


the end of September last month. That came after it became clear the Republican-
                                                                               AP NEWS
controlled Senate wouldn’t take up legislation passed by the Democratic-controlled
House that would extend the Census Bureau’s deadlines for turning over
apportionment and redistricting data.

The Senate inaction coincided with President Donald Trump directing the agency to
             Top Stories
exclude people             Topics illegally
                  in the country        Video
                                            fromListen
                                                 figures used for redrawing congressional
districts, according to a lawsuit filed in San Jose seeking to stop the count from
ending in September.


                                       ADVERTISEMENT




More than a half-dozen other lawsuits are challenging Trump’s order, which civil
rights groups say is unconstitutional and an attempt to limit the power of Latinos and
immigrants of color.

A third of San Diego County’s 3.3 million residents are Hispanic, according to Census
Bureau figures.

Households that require door knockers to gather census answers typically are among
the hardest to count in a census.

“Any additional truncation of Census household data collection, especially if
concentrated in particular geographies, is beyond irresponsible,” said Thomas Saenz,
president and general counsel of the Mexican American Legal Defense and
Educational Fund. “Any whiff of possible political targeting — suspicions obviously
triggered by the Trump administration’s troubling pattern in other areas — severely
undermines confidence in Census 2020.”

Saenz’s organization and other civil rights groups on Tuesday asked a federal judge in
Maryland for a temporary restraining order that would stop the Census Bureau from
ending the count early and let it continue through the end of October. The request
also asked that the deadline for turning in apportionment data be pushed back from
the end of the year to the end of next April.



https://apnews.com/a2a443785b9a7a3b3d2275cf186429c4                                     9/3/2020
San Diego, other cities ending census door-knocking early                  Page 4 of 6
          Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 13 of 37


The request says Hispanics, Asian Americans, Blacks and immigrants are at risk of
being undercounted if the census ends early.                                   AP NEWS
The door knockers “are essential for counting households that do not self-respond to
the census questionnaire, a greater proportion of which tend to be minority
households,” said the motion for the temporary restraining order.
           Top Stories   Topics   Video   Listen
___

Follow Mike Schneider on Twitter at https://twitter.com/MikeSchneiderAP



                                       ADVERTISEMENT




                                       ADVERTISEMENT




                                    ADVERTISEMENT




https://apnews.com/a2a443785b9a7a3b3d2275cf186429c4                                 9/3/2020
San Diego, other cities ending census door-knocking early                  Page 5 of 6
          Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 14 of 37




                                                                           AP NEWS



           Top Stories   Topics   Video   Listen




https://apnews.com/a2a443785b9a7a3b3d2275cf186429c4                           9/3/2020
San Diego, other cities ending census door-knocking early                  Page 6 of 6
          Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 15 of 37




AP NEWS
                                                                           AP NEWS
Top Stories

Video

Contact Us

Cookie Settings
DOWNLOAD Top Stories
         AP NEWS                    Topics           Video     Listen
Connect with the definitive source for global and local news




MORE FROM AP
ap.org

AP Insights

AP Definitive Source

AP Images Spotlight

AP Explore

AP Books
FOLLOW AP


THE ASSOCIATED PRESS
About Contact Customer Support Careers Terms & Conditions Privacy
All contents © copyright 2020 The Associated Press. All rights reserved.




https://apnews.com/a2a443785b9a7a3b3d2275cf186429c4                           9/3/2020
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 16 of 37




                    EXHIBIT C
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 17 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 18 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 19 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 20 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 21 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 22 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 23 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 24 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 25 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 26 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 27 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 28 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 29 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 30 of 37
Case 5:20-cv-05799-LHK Document 66-3 Filed 09/03/20 Page 31 of 37




                    EXHIBIT D
9/3/2020             Case 5:20-cv-05799-LHK Document
                                             Nonresponse66-3
                                                        FollowupFiled 09/03/20
                                                                Completion Rates Page 32 of 37

   Nonresponse Followup
   Completion Rates
   The 2020 Census will conclude data collection operations on September
   30, 2020. Keep track of progress for the Nonresponse Followup operation
   in your local Area Census Office by using this map.


   Nonresponse Followup is the ﬁnal 2020 Census data collection operation to count
   households that have not already responded online, by phone, or by returning their
   completed questionnaire. The map below shows the completion rates for the
   Nonresponse Followup operation by Area Census Oﬃce.

   This graphic will be posted daily by 3:00 p.m. EST. Updates will be provided starting on
   September 1 through October 6.

   Interact with the live application below, or open it in a separate window            .




https://2020census.gov/en/response-rates/nrfu-completion.html                                    1/4
9/3/2020             Case 5:20-cv-05799-LHK Document
                                             Nonresponse66-3
                                                        FollowupFiled 09/03/20
                                                                Completion Rates Page 33 of 37


                                 EXPAND ALL                     COLLAPSE ALL




                                   How should I interpret the percentage
                                   provided?


                                   How is the percentage calculated?


                                   How does the percentage completion in this
                                   graphic diﬀer from the percentage in the
                                   Enumeration Progress tables?


                                   How often will you publish this graphic?


                                   How does the percentage completion in this
                                   graphic diﬀer from the percentage in the self-
                                   response rate map?


                                   Where can I ﬁnd a comparable table for the
                                   2010 Census?


                                   What is included in the denominator?


                                   How does the U.S. Census Bureau use these
                                   data?


                                   What is an Area Census Oﬃce?




   You May Be Interested In …


   Total Response Rates by State



https://2020census.gov/en/response-rates/nrfu-completion.html                                    3/4
9/3/2020             Case 5:20-cv-05799-LHK Document
                                             Nonresponse66-3
                                                        FollowupFiled 09/03/20
                                                                Completion Rates Page 34 of 37
   Check out how many households in your state have been counted by census takers, as
   well as total response rates from across the country.



   Self-Response Rates

   Explore how many households in your community have responded online, by phone, or by
   mail.




https://2020census.gov/en/response-rates/nrfu-completion.html                                    4/4
9/3/2020             Case 5:20-cv-05799-LHK Document
                                             Nonresponse66-3
                                                        FollowupFiled 09/03/20
                                                                Completion Rates Page 35 of 37



      +           Search for an address                              Legend
      –                                                               Geographic Areas

                                                                      Geographic Areas
                                                                         State (or state equivalent)


                                                                         Percentage of NRFU Workload Complete by Area
                                                                         Census Office (ACO)
                                                                               Complete
                     2020 Census: Nonresponse Followup Opera on (NRFU) Workload Comple on by
                                                                 85.0 to 99.9
                                              Area Census Oﬃce (ACO)
                                                                               60.0 to 84.9
                     The 2020 Census will conclude data collec on opera    ons
                                                                      30.0 to   on September 30, 2020.
                                                                              59.9
                    Keep track of progress for the Nonresponse Followup   Opera
                                                                      0.0 to 29.9 on (NRFU) in your local
                       Area Census Oﬃce (ACO) by using this map. NRFU is the ﬁnal 2020 Census data
                    collec on opera on to count households that have not already responded online, by
                                phone, or by returning their completed paper ques onnaire.

                          You can click on an ACO to see its percentage of NRFU workload completed.
                                 Click on          in the upper right of the applica on to learn more.

                       Do not show this splash screen again.


                                                                                                           OK




                         600mi
           Move mouse to get coordinates

   Note: A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher progress
   rates due to more time in the ﬁeld.
   Workload completion data are available for download via CSV (https://www2.census.gov/geo/maps/DC2020/ACO20/).




                           Frequently Asked Questions
https://2020census.gov/en/response-rates/nrfu-completion.html                                                             2/4
9/3/2020                                    Case 5:20-cv-05799-LHK        Document
                                                         2020 Census: Nonresponse        66-3
                                                                                  Followup        Filed
                                                                                           Operation     09/03/20
                                                                                                     (NRFU)            Page 36
                                                                                                            Workload Completion     of 37
                                                                                                                                by ACO

 2020 Census: Nonresponse Followup Operation (NRFU) Workload Completion by ACO

  +       Search for an address                                                                                                            Legend
  –                                                                                                                                         Geographic Areas

                                                                                                                                            Geographic Areas
                                                                                                                                              State (or state equivalent)


                                                                                                                                              Percentage of NRFU Workload Complete by Area
                                                                                                                                              Census Office (ACO)
                                                                                                                                                    Complete
                                                                                                                                                    85.0 to 99.9
                                                                                                                                                    60.0 to 84.9
                                                                                                                                                    30.0 to 59.9
                                                                                                                                                    0.0 to 29.9




                300mi
   -68.533 59.110 Degrees


https://gis-portal.data.census.gov/arcgis/apps/webappviewer/index.html?id=771cf5999c6a4611acb397a3a342e0b0                                                                                   1/1
9/3/2020                                    Case 5:20-cv-05799-LHK        Document
                                                         2020 Census: Nonresponse        66-3
                                                                                  Followup        Filed
                                                                                           Operation     09/03/20
                                                                                                     (NRFU)            Page 37
                                                                                                            Workload Completion     of 37
                                                                                                                                by ACO

 2020 Census: Nonresponse Followup Operation (NRFU) Workload Completion by ACO

  +       Search for an address                                                                                                                        Legend
  –                                                                                                                                                     Geographic Areas

                                                                                                                                                        Geographic Areas
                                                                                                                                                          State (or state equivalent)


                                                                                                                                                          County (or county equivalent)


                                                                                                                                                          Percentage of NRFU Workload Complete by Area
                                                                                                                                                          Census Office (ACO)
                                                                                                                                                                Complete
                                                                                                                                                                85.0 to 99.9
                                                                                                                                                                60.0 to 84.9
                                                                                                                                                                30.0 to 59.9
                                                                                                                                                                0.0 to 29.9




                                                                                                             (1 of 3)

                                                                                                             Percentage of NRFU Workload Complete for
                                                                                                             San Diego ACO (3279): 66.0%

                                                                                                              Applicable State(s): California


                                                                                                             Zoom to




                   10mi
   -116.029 33.797 Degrees


https://gis-portal.data.census.gov/arcgis/apps/webappviewer/index.html?id=771cf5999c6a4611acb397a3a342e0b0                                                                                               1/1
